Exhibit 10.47

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of the 16th day of January, 2018, by and between Marquis Industries,
Inc., a Georgia corporation (the “Company”), and Timothy A. Bailey (“Bailey”).

 

WHEREAS, the Company and Executive have entered into an employment agreement,
effective as of July 6, 2015 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement in
the manner reflected herein.

 

In consideration of the mutual promises, covenants and agreements herein
contained, intending to be legally bound, the parties agree as follows:

 

1.       Section 1 of the Employment Agreement hereby is amended to add the
following sentence at the end thereof:

 

“Effective as of July 6, 2018, Bailey shall resign his position as Chief
Executive Officer of Marquis and, commencing on such date and continuing through
December 31, 2018 (the “Extended Term”), Bailey shall continue as an employee of
Marquis and serve solely as an advisor to the Board.”

 

2.       Section 2 of the Employment Agreement hereby is amended by deleting
such section in its entirety and by substituting in lieu thereof the following:

 

“2. Term.

 

Bailey shall be employed by Employer hereunder for a term commencing on the
Effective Date and continuing through the end of the Extended Term, unless
terminated earlier pursuant to Section 5 (other than (x) Sections 5(i) and (iv)
in the first paragraph of Section 5 and (y) the second paragraph of Section 5,
neither of which shall not be applicable during the Extended Term) or Section 6
of this Agreement. The period during which Bailey is employed by Employer
hereunder is referred to herein as the “Term”.”

 

3.       Section 3 of the Employment Agreement hereby is amended to add the
following sentence at the end thereof:

 

“3. Salary and Benefits.

 

The parties acknowledge and agree that Bailey’s annual salary was increased from
One Hundred Sixty-five Thousand Dollars ($165,000) to Two Hundred Twenty-Five
Thousand Dollars ($225,000) and, up and through July 5, 2018, Bailey shall
continue to receive such amount as an annual salary. During the Extended Term,
Bailey shall be paid an aggregate amount of One Hundred Fifty Thousand Dollars
($150,000), payable in equal periodic installments in accordance with the
Employer’s customary payroll practices. For the avoidance of doubt, during the
Extended Term, Bailey shall continue to receive (i) a fringe benefits package
that, taken as a whole, is economically comparable to that which he enjoyable at
Marquis prior to the Effective Date, subject to the terms and conditions of the
appropriate plans and (ii) a car allowance of One Thousand Dollars ($1,000) per
month.

 

Unless Marquis terminates Bailey for Cause (as defined in this Agreement),
Marquis acknowledges and agrees to pay the cost of Bailey’s family medical
insurance coverage during the COBRA Period. “COBRA Period” means the earlier to
occur of: (a) eighteen (18) months after the termination of this Agreement, (b)
the date he is eligible to enroll in the health, dental and/or vision plans of
another employer or (c) if the Company in good faith determines that such
payments would result in a discriminatory health plan pursuant to the Patient
Protection and Affordable Care Act of 2010, as amended, and any guidance or
regulations promulgated thereunder.”

 

 

 

 1 

 

 

3.       Section 4 of the Employment Agreement hereby is amended to add the
following sentence at the end thereof:

 

“During the Extended Term, Bailey shall serve at the pleasure of the Board on an
“as needed” basis.”

 

4.       Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect.

 

5.       This Amendment may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

 

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

 

 

 

 

 

 

 

 

 

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

MARQUIS INDUSTRIES, INC.

 

  TIMOTHY A. BAILEY

By: /s/ Larry Heckman

Name: Larry Heckman

Title: President

 

/s/ Timothy A.Bailey

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

